 SHARKEY'S TIRE AND RUBBER CO., INC261Sharkey'sTire&Rubber Co., Inc. and Teamsters,Chauffeurs,Warehousemen and Helpers, LocalUnion No. 59,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Case 1-CA-10006January 14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn December 31, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings, findings,' and conclusions 2 to the ex-tent consistent herewith, and to adopt his recom-mended Order as modified herein.On March 6, 1974,3 the parties entered into a con-sent election agreement providing that Board-con-ductedelectionsbeheldonMarch 21 atRespondent's New Bedford and North Dartmouthfacilities.On March 13, 1 week before the scheduledelections, the Respondent laid off six unit employeesat its New Bedford location; a seventh was laid offon March 23,4 Six of the seven were union support-ers.The Administrative Law Judge found that thelayoff was not solely for economic reasons and thatRespondent's action in laying off the six employeeswas an attempt to discourage union activities andtherefore violated Section 8(a)(1) and (3) of the Act.We disagree with the Administrative Law Judge'sfinding and conclusions concerning the layoff, al-i In the absence of exceptions thereto, we adoptpro formathe Adminis-trative Law Judge'sdismissal of those 8(a)(1) allegations of the complaintwhich were predicated upon allegedly coercive statements attributed to van-ous management representatives and his dismissal of the 8(a)(5) allegationinvolving the requirement that employee Furtado support his 1-day absencefrom work with a medical certificate2Upon examining the entire record, including the Administrative LawJudge's Decision,we find no basis for Respondent's contention that theAdministrative Law Judge failed to act in a fair and impartial manner inresolving the issues before him3All dates are in 1974 except where otherwise stated.4 Although the record is unclear,itwould appear that a total of 10 em-ployees were laid off on March 13, 1 employee outside the unit at NewBedford and the other 3 layoffs occurring at the Respondent'sHyannis andBrockton locationsNo employees were laid off at the North Dartmouthfacility.though we do find that one of the employees laid offon March 13, Thomas Nunes, and Raymond Nunes,who was laid off on March 23, were discharged inviolation of Section 8(a)(3) of the Act for reasonsdiscussed elsewhere in this Decision.The record reveals that the Respondent was awarethat it was sustaining a loss during 1973 as the resultof a slowdown in business and the loss of one of itsstores.During the early part of January 1974, theRespondent's comptroller prepared a preliminarystatement for 1973 which showed that the Companyhad in fact suffered substantiallosses.When thepresident of the Company was informed of thecomptroller's findings he had the Company's booksand record turned over to an independent certifiedpublic accountant for auditing. The accountant be-gan his audit on or about February 10, and on Feb-ruary 19 sent the Respondent's president a letter witha preliminary report confirming the fact that theCompany had sustained substantiallosses.The letteralso contained several recommendations as to whatcould be done to help alleviate the problem and re-quested a meeting, after preparation of the final re-port, between the accountant and Respondent's topmanagement to discuss the recommendations. Themeeting between the accountant and Respondent'smanagement occurred sometime in early March, dur-ing which several decisions were made as to how tobest effect economies in their operation. One of thesewas a decision to reduce the payroll by $2,000 aweek. To achieve this a 10-percent cut was made inthe salaries of the Company's vice president, itscomptroller, and its credit manager. The president'ssalary was completely eliminated. This amounted toa weekly salary reduction of $650. The balance of theproposed reduction was achieved by a decision toeliminate some office personnel, a decision to notreplace personnel who had left voluntarily, and a de-cision to lay off some of the production employees.As a result, 10 employees were laid off on March 13.The Administrative Law Judge also relied on thetiming of the layoffs and the fact that 6 of the 10people laid off on March 13 were unit employees attheNew Bedford location and 6 out of the 7 unitemployees laid off in March were apparently unionsupporters.He concluded that these facts "stronglysuggest[ed] something other than a random handguiding the pinpointed discrimination." However,the record does not support these inferences. TheNew Bedford unit had 16 eligible employees, 12 ofwhom or 75 percent attended at least one of theUnion's meetings and signed cards. Therefore, it wasmathematically probable that in a nondiscriminatorylayoff of seven employees, five or six union support-ers would be affected. In addition, there is no direct222 NLRB No. 40 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence that on March 13 the Employer knew whichof his employees were in favor of the Union. Finally,the record shows that with one possible exception theRespondent followed a basic seniority pattern in lay-ing off these employees.On the question of the timing of the layoffs, again,the record does not support an inference of unlawfulmotive. The record shows that, shortly after discuss-ing its options with its outside accountant in earlyMarch, the Respondent cut the salaries of its execu-tives, cut out some of its telephones, cut back ontruck delivery days, and cut down on purchases, aswell as laid off employees throughout its entire oper-ation. Therefore, the layoffs on March 13 were mere-ly part of the overall attempt to economize.This conclusion is not altered by the fact that theRespondent recalled a number of its employees with-in a short period of time after the election. Hereagain, the Respondent was simply reacting to the ex-isting business situation in that, at the time of therecalls,Respondent's business had increased and ad-ditional manpower was required. Moreover, Respon-dent subsequently laid off employees again whenbusiness took another turn.Therefore, in the absence of evidence that Respon-dent had knowledge as to the individual union sym-pathies of all or most of those selected for layoff andin view of the clear evidence of Respondent's eco-nomic distress and meetings attempting to deal withthe problem,' we find, contrary to the AdministrativeLaw Judge, that the General Counsel has not sus-tained his burden of proving that the overall selec-tions for layoff on March 13 were motivated by dis-criminatory reasons.6We are in agreement, however, with the Adminis-trative Law Judge's findings that Raymond Nunesand his brother Thomas Nunes were selected for lay-off because of their union activities and that this con-duct was in violation of Section 8(a)(3) of the Act.Raymond and Thomas Nunes were both activesupporters of the Union during the organizationcampaign which preceded the Board-conducted elec-tion of March 21. Thomas Nunes was one of the sixunit employees selected for layoff at Respondent'sNew Bedford facility on March 13. Raymond Nuneswas one of the most senior employees in his depart-ment and he was not included in this general layoff.On March 21, Raymond Nunes served as theUnion's observer at the Board election and when hearrived for work on the morning of March 23, hisnext scheduled workday, he was notified by Respon-5For the reasons stated inhis partialdissent,Member Jenkins would findthat the layoffs of March 13 were for discriminatoryreasons and henceviolative of Sec 8(a)(3) of the Act6 Slaughter Company,172 NLRB 60 (1968)dent that he was being laid off. Raymond Nunes wasthe only employee laid off on March 23 and he testi-fied,without contradiction, that at the time of hislayoff there was regular work, waiting for him to do.Respondent contends that the employees were se-lected for layoff on the basis of seniority and, whilethe record evidence generally supports this conten-tion, such is not the case with respect to the Nunesbrothers. Both Thomas and Raymond Nunes hadgreater seniority than employees who were retainedand, as previously mentioned, Raymond Nunes wasone of the most senior employees in his department.Respondent also contends that all of the laid-off em-ployees, including the Nunes brothers were laid offsolely because of Respondent's poor economic con-dition and that they were to be recalled as soon asthe situation improved. However, the record evi-dencedemonstratesan extreme reluctance onRespondent's part to recall the Nunes brothers whenit began rehiring employees.' For example, employeeLunny, had been laid off on March 13, testified thaton one of his visits to the plant inquiring about recallhe was asked by Foreman Norman if he wanted torun the tire mold. When Lunny responded that thiswas Tommy Nunes' job, Norman told him that Tom-my was not coming back. Upon learning of this con-versation, Tommy Nunes called Norman and askedfor an explanation. Norman replied simply that "wedon't want you back here." At the hearing, Respon-dent attempted to explain this incident on the basisof Tommy Nunes' allegedly poor attendance recordprior to the layoff. However, the Administrative LawJudge found this explanation implausible, as do we,when Respondent adiruttedly did not rely on this al-leged deficiency in selecting Thomas Nunes for lay-off and at no time thereafter ever informed him thatthiswas the reason he was not being recalled.Even stronger evidence of Respondent's attitudetoward the recall of the Nunes brothers is shown bythe following incident. In late April while Thomasand Raymond Nunes were still awaiting recall, Re-spondent placed an advertisement in a local newspa-per seeking experienced tire changers. Although theNunes brothers had the qualifications Respondentwas seeking, no effort was made to contact them,even though Respondent was eventually forced tohire two inexperienced individuals and train them atitsNew Bedford facility.On the basis of the foregoing, we conclude thatRespondent selected Thomas and Raymond Nunesfor layoff because of their union activities. Althoughthere is no direct evidence that would establish thatRespondent had knowledge of Thomas Nunes' unionsympathies at the time of his layoff on March 13,$ we'The Nunes brothers were both eventually recalled in July SHARKEY'S TIRE AND RUBBER CO., INC263believe that such knowledge can be readily inferredfrom the circumstances of his selection for layoff;namely, Respondent's unexplained departure fromits overall policy of selecting the employees for layoffstrictly on the basis of seniority. Also, the total lackof any justification for the Nunes brothers inclusionin the layoff, when considered in conjunction withRespondent's extreme reluctance to recall them whenjobs for which they were qualified became available,leads inescapably to the conclusion that Respondentwas treating the Nunes brothers as discharged ratherthan laid-off employees. Since we can perceive of nolegitimate reason for telling the Nunes brothers thatthe layoff was temporary, when in fact Respondentdid not intend to recall them, we must infer thatRespondent's actions were designed to mask a dis-criminatorymotive.Accordingly,we find thatRespondent's selection and inclusion of Thomas andRaymond Nunes in its otherwise valid layoff was vi-olative of Section 8(a)(3) and (1) of the Act.A majority of this Panel, Members Fanning andJenkins, would also adopt the Administrative LawJudge's finding that Respondent violated Section8(a)(5) of the Act when, after the Union had beencertified,itunilaterallygranted 25-cent-an-hourwage increases to employees Sylvia and Furtado.9The Administrative Law Judge found that thesewage increases were granted without prior notifica-tiontotheUnion 10 and that, contrary toRespondent's contention, the raises were not occa-sioned by a change in the work responsibilities ofSylvia or Furtado. He also found that althoughthereafter the Respondent offered to withdraw thewage increases and the Union declined the offer thisin no way detracted from his conclusion that Re-spondent bypassed its, statutory obligation to bargainwith Union concerning such changes, and that byengaging in such conduct Respondent violated Sec-tion 8(a)(5) of the Act. Members Fanning and Jen-kins agree and in 'addition they would note that ac-quiescence cannot be found in circumstances such as8Respondent-was clearly aware of the union sympathies of RaymondNunes because just prior to his layoff Raymond Nunes had served as theUnion's observer at the Board election.9 Chairman Murphy dissents from this finding While normally the grantof wage increases without prior consultation with the collective-bargainingrepresentative would violatethe dutyto bargain, here the increases were ofrelatively small amounts to only two employees. When prior to their imple-mentation the Union inquired as to the raises,Respondent asked the Unionwhat the Union wanted it to do about the raises,suggesting they might bewithdrawn The Union said it did notwant the raiseswithdrawn There isno indication that these two wage increases had any effect on the bargain-ing In these circumstances,the Chairman finds these unilateral actions donot rise to the level of unlawful refusals to bargain cognizable under ourstatute.10 Employee Sylvia testified without contradiction that when he was in-formed of his raise by Foreman McCarthy he was admonished to tell no oneabout itthiswhere the employees have already been notifiedof their increases and the Union is being asked toconsider what is in effecta fait accompli. 1IHere, Re-spondent cannot purge itself by belatedly offeringthe Union the empty choice between acquiescing initsunilateral and unlawful action and shoulderingthe blame for denying wage increases to employees itrepresents.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent,Sharkey's Tire & Rubber Co., Inc., New Bedford,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1.Delete the names Bento Barcelas, Steven Lun-n.,Michael Sylvia, Peter Sylvia, and Manuel Vivei-ros from paragraph 2(a).2.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER JENKINS, dissenting in part:Iwould adopt the Administrative Law Judge's De-cision in its entirety and consequently, unlike my col-leagues,Iwould find that the layoff of March 13 wascarried out for discriminatory reasons rather than forreasons of economy.The layoff of March 13 was 1 week before aBoard-scheduled election; it affected an unusuallyhigh number of union supporters; 12 and it was car-ried out by a Respondent whom we have found usedthis layoff as a cover for the discrimination practicedagainstunion activists,Thomas and RaymondNunes. Indeed, we have found that during the March13 layoff itself Respondent discriminatorily selectedThomas Nunes for layoff and that a little over aweek later it again acted in an unlawful and discrimi-natory fashion by laying off Raymond Nunes.These factors alone should cause anyone to viewRespondent's alleged justification for the layoff witha high degree of suspicion. However, we need notspeculate for in my judgment Respondent's econom-ic defense falls of its own weight. Respondentassertsthat the layoff was dictated purely by theprecariousfinancial situation in which it founditself.Yet, ifsuch were the case, Respondent was fully aware of itsfinancial condition for atleast3 months prior to thelayoff and took no action at all until I week beforeiiCf.Langlade Veneer Products Corporation,118 NLRB 985, 988 (1957).i2At the New Bedford facility,five of the six unit employees laid off onMarch 13 were union supporters. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Board-scheduled election. When Respondent didact, the measures taken were minor indeed for aCompany allegedly on the brink of bankruptcy. Thelayoff of only 10 of some 40 production and mainte-nance employees," even when considered in con-junction with other economic measures put into ef-fect,could hardly be expected to produce anydramatic turnaround in Respondent's financial con-dition. This is even more evident when the short du-ration of the layoff is taken into account. Some em-ployees were recalled in a few weeks, and within amonth and a half of the layoff Respondent adver-tised for experienced help and hired two new em-ployees while the two leading union adherents werestill on layoff status.My colleagues' reversal of the Administrative LawJudge's findings concerning the layoff is based uponhis alleged overreliance on the high percentage ofunion supporters affected by the layoff and upon thealleged economic justification for Respondent's ac-tion.As to the former, I think the AdministrativeLaw Judge made it quite clear that his conclusionsconcerning the layoff were not predicated solely onthe statistical improbability that in a random selec-tion of seven unit employees for layoff at the NewBedford location six of them would be union sup-porters. Obviously, he considered this to be of signifi-cance, as do I, but, as I think I have already indi-cated, this is by no means the only evidence whichwould support the finding of a violation here. Thereal focus, if there is to be one, should be placed ontheAdministrativeLaw Judge's rejection ofRespondent's economic defense on the basis of itsinherent implausibility. Respondent offered no docu-mentary evidence to support its assertion, and, afterlistening to the oral testimony of Respondent's wit-nesses, the Administrative Law Judge simply did notbelieve that the layoff was dictated solely by finan-cial considerations. I think the Administrative LawJudge was entitled to draw such a conclusion and Iwould not disturb his findings.13Respondent also laid off one office employeeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence,ithas been found thatwe violated the National Labor Relations Act, asamended, and we have been ordered to post this no-tice and we intend to carry out the Order of theBoard and abide by the following:WE WILL NOT lay off or discriminate againstany of our employees for engaging in concertedor union activities.WE WILL make whole Thomas Nunes andRaymond Nunes for any earnings they lost as aresult of our discrimination against them, plus6-percent interest.WE WILL NOT grant individual unilateral raisesto any employees while we are under the statu-tory duty to bargain collectively with their cho-sen exclusive collective-bargaining representa-tive.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, tojoin or assist Teamsters, Chauffeurs,Ware-housemen and Helpers, Local Union No. 59,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, and toengage in other concerted activities for the pur-poses of collective bargaining or other mutualaid or protection, or to refrain from any and allsuch activities.SHARKEY'S TIRE & RUBBER CO., INC.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at New Bedford, Massachu-setts, on November 12, 1974, on complaint of the GeneralCounsel against Sharkey's Tire and Rubber Co., Inc., here-in called the Respondent or the Company. The charge un-derlying the complaint was filed on August 2, 1974, and thecomplaint issued on August 20, 1974. The essential issue ofthe case is whether the evidence offered in support of thecomplaint suffices to prove the Respondent in March 1974laid off seven employees for periods varying between 2weeks and a few months, for the purpose of discouragingtheirprounion activities and thereby violated Section8(a)(3) of the Act.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the State of Massachu-setts in the tire retreading business and in the wholesaleand retail sale and distribution of automobile supplies and SHARKEY'S TIRE AND RUBBER CO., INC265accessories, with its principal office in the city of NorthDartmouth, Massachusetts. In the course of its business itnormally causes large quantities of automotive parts andother materials to be brought from other States to its Mas-sachusetts operation and substantial quantities of suchproducts to be sold and transported out of the State. Annu-ally the Company buys and receives goods valued in excessof $50,000 from out-of-state sources. Its annual volume ofbusiness is approximately $2-1/2 million. I find that theRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDI find that Teamsters, Chauffeurs, Warehousemen andHelpers, Local Union No. 59, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, the Charging Party herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. ThePrincipal IssueThis Company does business at four locations: NewBedford,North Dartmouth,Hyannis, and Brockton. Thelargest operation is at New Bedford,where, in addition to aretail store, there are also a warehouse and a tire retreadshop.Self-organizational activities among the employeesstarted at the very beginning of February 1974, and cen-tered at New Bedford, where most of the men worked. TheUnion filed a Labor Board petition(Case 1-RC-13139)asking for a single election among the production andmaintenance employees at two locations,New Bedfordand North Dartmouth.'On March 6, the parties signed aconsent election agreement and on March 21 a Board-con-ducted election was held-one at New Bedford and theother at North Dartmouth.Sixteen employees were eligibleto vote in New Bedford and four at North Dartmouth. TheUnion won both elections.On March 13 the Respondent laid off a number of em-ployees,most of them working at New Bedford, and onMarch 23, it laid off still another New Bedford man-Ray-mond Nunes-perhaps the principal union activist. Com-pany witnesses assert that 11 persons all told were laid offinMarch,but the record is not clear with precision exactlyhow many persons'were sent home at that time throughoutthe Company's four locations, nor, in fact,the identity andjob classification of every last individual involved.But it isclear 7 employees were released of the total of 16 rank-and-file persons then working at the New Bedford location and,that of these, 6 were among those who had attended unionmeetings and signed union cards.Theywere all recalledbefore issuance of the complaint on August 20. It is allegedthat the layoff of these seven workmen in March was moti-vated by an intent to chill the union movement and todiscourage them from voting in favor of the Union in the1This first petition was later amended to limit the unit sought to NewBedford, and a second petition filed for the employees at North Dartmouthimminent elections, and that by such discriminationagainst each of them the Respondent violated Section8(a)(3) of the Act.Denying any illegal purpose in its action, the Respon-dent contends in affirmative defense that the mass layoffwas dictated by economic considerations alone-the as-serted fact it had lost about $200,000 during the prior year,1973, and was on the brink of insolvency.It is a circumstantial case, the question presented beingone that can be answered favorably to the complaint onlyas a matter of inference arising, if warranted, from all ofthe relevant facts of record. When Donald Correia, vicepresident and manager of the business, discharged theseemployees, he called them into his office to explain hisaction; he told them the Company had been losing moneyfor a long time, expenses had to be reduced, the payrollhad to be cut, the layoffs were only temporary, and themen would be recalled as soon as improved business war-ranted. They were asked by their supervisors to leave theirhome telephone numbers to facilitate recall. Correia eventook care to tell the men the action was in no way relatedto their union activities. There is no evidence, nor is itclaimed, that the union matter was mentioned at all byanyone in connection with the many layoffs. In the circum-stances, if it can be said the Respondent's real purpose inthe layoffs was something other than the reason articulatedby Correia that day, the finding must rest on the relatedand pertinent facts proving a contrary intent.B. The Case in Support of the ComplaintIt is important in a case of this kind to separate fact fromargument and objective testimony from distracting colora-tion and conclusionary statements. Raymond Nunes, laterhimself laid off, testified that, when he heard a rumor inthe morning that some employees were to be released, hequickly ran to the Union's office to report that "everybodythat was getting laid off at Sharkey's were all the peoplethat were going to vote for the Union." This, in the face ofthe witness' admission he had no idea then who, or howmany persons, were going to be laid off. There are likestatements revealing emotional involvement spoken byother witnesses. There were also many factual assertions inno sense supported by probative evidence, and this is par-ticularly true of factual claims that, if in fact established,would have had a significant bearing on the heart questionone way or the other. The rule of law that unfair laborpractices can only be proved by a preponderance of thesubstantial evidence on the record as a whole(N.L.R.B. v.Glenn Raven Silk Mills, Inc.,203 F.2d 946, (C.A. 4, 1953)refers to relevant subsidiary facts objectively established,not to mere argumentative claims however articulated onthe record transcript. The heat of the hearing notwith-standing, the following facts, said to support the complaint,do appear clearly enough.(1)The Company knew during 1973 that it was losingmoney. In January 1974 Manuel Correia, the companypresident, received a financial report so alarming, he said,that he immediately flew from Florida to New Bedford andquickly consulted with his son, Donald, his comptroller,Mr. Kenneth Fluegel, and the Company's certified public 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccountant, Mr. Peter Kane, a private practitioner. (2) Nota word of any intended layoff of employees was voiced byany management agent to any employee until March 13.(3)Meanwhile, early in February the employees startedsigning union cards, the Union filed its election petitionwith the Board on February 6, the Company and theUnion signed, on March 6, a consent election stipulation,and all parties awaited elections scheduled for March 21.(4)On March 13, the Respondent laid off 10 employeesand an 11th on March 23. Of the entire group, six who arenamed in the complaint worked at New Bedford, andsigned union cards and had attended union meetings. Aseventh man, Bento Barcelas, apparently also working atNew Bedford, is not shown to have been active for theUnion. One more was an office girl, not involved in thepending elections. Still another was a salesman, also ex-pressly excluded from the agreed-on voting groups. Andone of the New Bedford men laid off had acted as theunion observer at the March 21 election, and was releasedon his first day at work after the balloting. (5) All seven ofthe New Bedford men were told they would soon be re-called; five of them were recalled, some only 2 weeks later,the rest after a further period of time. (6) Late in April,while Thomas Nunes and Raymond Nunes was still await-mg recall as promised, the Respondent placed an advertise-ment in the New Bedford newspaper seeking experiencedtire changers, like the Nunes brothers. It hired two suchpersons in consequence and put them to work in the NewBedford location, no efforts being made to contact eitherThomas or Raymond Nunes. (7) And, finally, the Compa-ny was strongly opposed to having a union represent itsemployees. On each of the following days-March 5, 13,15, and 18-it sent personal letters to each of its employeesurging them to vote no in the coming elections.A conclusionary finding of illegal motivation in a cir-cumstantial evidence case may never be based on an out-of-context selection from all the relevant facts. The Re-spondent was offered every opportunity to offer its affir-mativedefenseaimed at offsetting the compellingin ference of illegal intent very persuasively arising from theforegoing facts.C. Alleged Economic JustificationThe entire thrust of the defense is that the Company hadlost such large amounts of money during the year 1973 thatextreme remedial steps had to be taken as quickly as possi-ble to avoid complete collapse of the business. In so dan-gerous a financial situation it is reasonable to expect thatthe corrective measures will be taken without delay, andthat in extent they will bear some rational relationship tothe amount of losses to be recovered. Thus, the timing ofthe mass layoff in relation to the moment when the Re-spondent first became aware of what it now calls an impos-sible situation, is therefore a very important element in thepersuasiveness or lack of persuasiveness in its contentionof discharge for lust cause. Likewise, the impact of its as-serted remedial action must also be appraised in the lightof the monumental losses it is supposed to have recovered.On the question of when the company officials firstlearned of its financial stress the Respondent's witnessesgave conflicting testimony. Donald Correia started by say-ing that he first learned of the 1973 losses "around thelatter part of February" 1974. He then added the slow-down in business had been noticed "for quite a while."Donald Correia also said that in his office "a couple" ofprofit-and-loss statements are prepared during every year,and that this had also been done in 1973. "I believe we hadone in the mid part of the year." Asked again, then, did theCompany make profit-and-loss statements during the year,in complete reversal he said: "No, we don't."Another witness for the Respondent was Kenneth Flue-gel, the Company's full-time comptroller. He said that atthe end of the year he always prepares a financial invento-ry report with full financial summaries from the records,and that he did this in final form in January 1974 for theprior year. He added he sent this report to Manuel Correia,the president, in Florida "the first part of January of '74."Fluegel continued to testify that there followed a meetingin the Company's "Dartmouth office," and still anothermeeting in the office of the outside accountant, Mr. Kane,where the economic problem and possible remedies werediscussed by management. He put this last conference, at-tended also by President Correia, at "the end of Februaryof [sic] the first of March." The president's testimony isdifferent.He said, "We knew in '73 that we had had aloss," and that he received Fluegel's full year report "inJanuary." "The minute I received the figures I sat downand studied them for a while . . . I called Pete Kane inFall River . . . I got on the plane that night at 10 o'clockand flew right here . . . ." He then added that "upon ar-rival here in this area" he immediately conferred with, hisson, with Fluegel, and with Accountant Kane, where it wasdecided "to cut the payroll" and effectuate economics. TheCompany also called Kane as a witness, who said that afterreceiving Fluegel's end-of-the-year report he had a tele-phone conversation with Mr. Correia in Florida "aroundthe latter part of January, 1974."Except for a letter dated February 19, 1974, from KanetoManuel Correia, giving the accountant's estimate thatthe Company had "a loss of approximately $200,000" inthe year ending December 31, 1973, and suggesting exten-sive economics, no documentary proof, of company re-cords or otherwise, was offered in evidence to support theaffirmative defense. Exactly what the "losses" were, there-fore, or just what had caused them, remains I very unclear.Manuel Correia said one of the forced savings to the Com-pany was that he ceased drawing a salary and another thatthe rent was reduced, what with him personally owning thereal estate anyway. It strains credulity to believe that theCompany did not know all along in the year 1973 it waslosing money, if in fact it was losing any. I think the recordin its entirety, considering especially the testimony of Flue-gel, the full-time comptroller, would support a finding theRespondent was well aware of its financial condition evenbefore Fluegel's facts were presented to the income taxprivate accountant. But there can be no question the Com-pany knew all about its records very soon in January, forthe fact stands absolutely clear on the president's own ad-missions.Insofar as the employees were concerned, the Companydid nothing about this impossible condition for over a SHARKEY'S TIRE AND RUBBER CO., INC267month and a half, not even hinting to the personnel theirjobs might be in danger. There is no explanation offered,plausible or otherwise, of why no action came until thevery moment when the date for the union elections was setand the Company knew the day of reckoning was at hand.There is `no avoiding the conclusion it wanted the employ-ees-to vote "no," and one way to increase the chances wasto put a little fear of possible further reprisal into theirminds. Daniel Correia told the men on March 13 theyshould go ahead and vote, that they would be called back.It is one thing for a man to vote free of worry about hisjob; it is something else again to vote while wonderingabout the employer's pleasure in possible recall.But there is more in this record to show that the Marchlayoffs were related to the union activities and not to anyeconomic considerations.1.Raymond Nunes was a more outstanding union activ-ist;he acted as union observer at the election on March 21.He was off work the next day and when he arrived on themorning of March 23, Saturday, was also summarily dis-charged, although, as he testified without contradiction,there was regular work waiting for him to do. The onlyexplanation for this action offered by the Respondentagain is simply the unsupported assertion that it was neces-sary to release another man.-2.When the election took place at the New Bedfordlocation, 16 rank-and-file employees were eligible, includ-ing the 7 who were laid off and are now listed in the com-plaint.Eight employees voted for the Union and sevenagainst. Of the seven men laid off, six-Lunny, M. Sylvia,P. Sylvia, Manuel Viveiros, Thomas Nunes, and RaymondNunes-attended union meetings and were therefore ac-tive in favor of the Union., The record does not showwhether Barcelas, the seventh man laid off, had anythingto do with the union movement. It does appear that aboutsix others at New Bedford also attended union meetingsbut were not selected for layoff. I doubt an inference ofoverall intent to select out the unioneers can rest on thesenumerical factors alone. At best it appears nine productionand maintenance employees were laid off at New Bed-ford-the office girl and the one salesman being outsidethe area of union activity 'altogether. Nevertheless, with theprounion vote being 8 out of 15, the fact 6 prounion menare found in the total of 9 persons released strongly sug-gests something other than a random hand guiding the pin-pointed discrimination.3.The company witnesses said at the hearing they se-lected on the basis of seniority. They did not, for RaymondNunes enjoyed very great seniority indeed, and ThomasNunes was senior to at least one other man retained. Flue-gel said the Company made'a mistake in the case of Ray-mond Nunes, but it is not a likely story in view of thespecial treatment accorded him immediately following theunion election. But failure to follow semority-a certainlyobjective and neutral criterion-again points the finger ofsuspicion at the high percentage of unioneers selected forhurt.4.All the men were 'told they would be recalled, butinstead of recalling Thomas and Raymond Nunes, bothexperienced tire changers, the Respondent placed an ad inthe newspaper on April 26 and 27 calling for "ExperiencedTruck Tire Person to repair and change truck tires... .Experienced only need apply." Two men applied and werehired right away. If the two Nunes, like all the rest, accord-ing to the Respondent, were laid off temporarily only be-cause of the economic stress of the moment, why were theynot also recalled? In view of the very clear language of thenewspaperad,IfindtotallyunconvincingtheRespondent's answer to this question-that the two menwere taken on at New Bedford only to be "trained" forfuture transfer to other locations. The management agentswere not credible witnesses.Lunny testified that on one of his visits to the plant in-quiring about recall, his foreman, Henry Norman, askeddid he want to run the tire mold. When he responded thatitwas Thomas Nunes' job, the foreman told him"Tommy's not coming back." Nunes heard of this and tele-phoned to ask Norman why he had said this, only to betold "we don't want you back here." Norman did not testi-fy.Donald Correia explained this incident by saying at thehearing that Nunes had had a bad record of absences inthe past, before the layoffs, that he was not selected forlayoff for such deficiency, that neither he-Correia-noranyone else ever told the man this was the reason for notrecalling him before July, but that nevertheless it was thereason why he was not called back sooner. If what Correiasaid at the hearing to explain away the foreman's plainstatement that the Company did "not want" the men backwere true, all some member of management had to do wastellhim so. No one did; all Nunes knew is that he wasawaiting recall. I do not credit Correia here.Both the Nunes were recalled in July, and have been atwork since. I find no merit, however, in the Union's implic-itargument that, because the Company reinstated themafter a charge had been filed on their behalf with theBoard, it follows of necessity that the reason why they wereinitially released was an illegal one.5.And finally, on this entire record, the factual conten-tion that the Respondent's business was virtually bankruptby the spring of 1974 is unpersuasive. Losses in suchamounts as $200,000 for 1 year, or decreases in total assetsputting a company on the brink of bankruptcy, are notrecovered by the temporary layoff of 8 or 10 employees forno longer than a few weeks or a month or two. Some of thelaid-offmen were recalled in just several weeks. By April26, only a month and a half after the mass layoffs, theRespondent was advertising for men. Business, could nothave been so terribly depressed if the complement of em-ployees in July was back to 35 from the 40 production andmaintenance men who were at work at the beginning ofMarch. In fact there is indication that the Company's busi-ness did not change appreciably from what it had been theprevious year. The only objective information shown inthis record about the business operations was read into thetranscript from original books of the Respondent. It showsthe following: 22Whatever amount appears under this heading is included in the grossvolume of sales figures The record is silent as to any relationship betweenthe "Warehouse Operations" figure and payroll or other items ordinarilyfound in financial reports 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarehouseGross VolumeOperation 2/1973Jan.$154,815$49,799Feb.144,80051,910Mar.167,18263,146Apr.202.69083,146May200,80778,251June183,45158,786July183,68166,980Aug.207,50766,763Sept.171,88851,021Oct.205,40670,790Nov.163,06646,851Dec.171,36640,0401974Jan.$144,102$29,340Feb.106,74129,579Mar.152,08348,169-Apr.202,42455,321All this means that there is a normal decline in volumeof sales in the winter months in the operations of this com-pany. Had the Company reduced the staff during Febru-ary, when its volume of sales was less than the comparablemonth of 1973, a certain picture would emerge. It did soinstead in March, when the volume was much closer towhat it had been the previous March. Had the Respondentadvanced an economic justification based on financialclaims bearing an at least rational relationship to the limit-ed steps it took and now seeks to justify, its defense mighthave been more convincing. I am not persuaded by theconclusionary testimony of the company officials, unsup-ported by external or documentary proof, that their reasonfor laying off the people exactly on March 13 was for fi-nancial reasons, and for financial reasons only.Given the very incriminating timing, -the clear oppositiontoward the union movement overtly proclaimed by man-agement, and the unpersuasive character of the alleged af-firmative defense, I conclude that the Respondent laid offthe six employees on March 13, and Raymond Nunes onMarch 23, to discourage their union activities and that itthereby violated Section 8(a)(3) of the Act.D. Section 8(a)(1)The complaint lists several specific allegations of illegal,coercive statements attributed to management representa-tives. The record testimony fails to prove any of them.E. Section 8(a)(5)Following the March 21 elections, the Union was certi-fied by the Regional Director on March 29, 1974, as exclu-sive collective-bargaining agent for the two units of em-ployees, one at New Bedford and the other at NorthDartmouth. The parties thereafter engaged in proper col-lective bargaining. One employee, Kenneth Furtado, saidat the hearing he had 3 weeks earlier received a "70-centincrease . . . through the union negotiations." And CharlesFernandez, the Union's president, testified that he had al-ready sent to the Respondent "a contract proposal," andthat "we have concluded it as far as I know." I do notunderstand why the General Counsel placed into the rec-ord as an exhibit a letter from the Union to the Respon-dent dated April 18, 1974, inviting negotiations. This is nota refusal-to-bargain case.An unfair labor practice is alleged against the Companyin that it asked one man, after the Union's certification, topresent a medical certificate to justify his absence fromwork one Saturday. The man was well when he left workon Friday afternoon, had someone else call in sick for himthe next morning from his home, and, according to theuncontradicted testimony of Daniel Correia, there was as-signed contract work waiting for him the next day that noone else was available to do, the contract had to be can-celed, and the loss cost the Company "a awful lot of dol-lars." Furtado brought the medical certificate. The theoryof illegality here is that since the Company had,no generalpractice in the past of requiring medical certificates in thecase of absences for reasons of illness, by this one exactionagainst Furtado the Company unilaterally changed ex-isting conditions of employment in violation of Section8(a)(5) of the Act. Furtado did not contradict Correia'sexplanation of how the employee's sudden indispositioninconvenienced the Company. There is evidence that in anumber of instances in the past the Company did not re-quire medical certificates, but there is no basis for findingthat the Respondent had always consciously passed overunscheduled absences in this sort of situation without com-ment. This matter of when medical certificates should berequired is best left to the good judgment of the negotiatingparties to decide.The Company did give two men small raises in pay be-fore it entered upon direct negotiations with the Union.Some time in May, shortly after his recall, Michael Silviawas given a 25-cent-per-hour increase, and Furtado, whonever left, received an extra 25 cents an hour on or aboutJune 1. Each man testified this was done without advanceconsultation with or notice to the Union. Indeed, Silvia'stestimony is that when Eugene McCarthy, his foreman,told him of the raise, he said "he would give me anotherquarter and not to tell no one." McCarthy did not appearas a witness. Fernandez, of the Union, did learn aboutthese raises after they were given, and his story is that atthe first real negotiating conference, the Company's law-yer,Mr. Jason, asked did Fernandez want the raises with-drawn. Fernandez answered nothing should be changednow that it seemed the parties would reach agreement.Donald Correia virtually admitted that raises were givenbefore the Union was told anything about them. His at- SHARKEY'S TIRE AND RUBBERCO., INCtempted explanation that in each instance the increaseswere occasioned by a change in work responsibility is un-convincing against the testimony of the employees them-selves. Correia even admitted having asked did Fernandezthink the raises should be canceled. There is no questionbut that by giving these individual raises the Respondentbypassed the Union when it was under statutory obligationto recognize it as exclusive representative. I find that bygranting the raises to Silvia and Furtado the Respondentviolated Section 8(a)(5) of the Act.IV. THE REMEDYIthaving been found that the Respondent committedunfair labor practices it must be ordered to take appropri-ate remedial action. There is no occasion for ordering res-toration of employees to their employment, for each personwho suffered illegal discrimination has already been putback to work. The Respondent must be ordered to makewhole the seven employees named in the complaint, whowere unlawfully laid off, for any loss of earnings they mayhave suffered in consequence of the illegal discriminationagainst them.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.By temporarily laying off, in March 1974, Bento Bar-celas, Steven Lunny, Thomas Nunes, Michael Silvia, PeterSilvia,Manuel Viveiros, and Raymond Nunes, the Respon-dent has engaged and is engaging in unfair labor practicesin violation of Section 8(a)(3) of the Act.2.By unilaterally granting raises in pay to Michael Sil-via and Kenneth Furtado at a time when it was underobligation to bargain with the Union as exclusive majorityrepresentative of all its employees, the Respondent has en-gaged in violations of Section 8(a)(5) of the Act.3.By the foregoing conduct the Respondent has en-gaged and is engaging in violations of Section 8(a)(1).4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERS269The Respondent, Sharkey's Tire and Rubber Co., Inc.,New Bedford, Massachusetts, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Laying off or in any other manner discriminatingagainst its employees because of their union activities.(b)Unilaterally granting increases in pay to individualemployees at a time when it is under statutory duty tobargain with their exclusive collective-bargaining agent.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights to self-organization, to form, join or assist Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 59, a/w In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor or-ganizations, to bargain collectively through representativesof their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and allsuch activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Reimburse Bento Barcelas, Steven Lunny, ThomasNunes, Michael Silvia, Peter Silvia, Manuel Viveiros, andRaymond Nunes for any loss of pay or any benefits theymay have suffered by reason of the Respondent's discrimi-nation against them.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its place of business in New Bedford andNorth Dartmouth, Massachusetts, copies of the attachednoticemarked "Appendix." 4 Copies of said notice, onforms provided by the Regional Director for Region 1, af-ter being duly signed by its representatives, shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes° In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"